Citation Nr: 1445271	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  05-00 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1969.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the Veteran's claim.  The Board denied the Veteran's claim in a December 2008 decision.  In January 2010, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision and remand the matter to the Board for further development and re-adjudication.  That same month, the Court granted the joint motion and remanded the case to the Board for compliance with the terms of the joint motion.

The Board subsequently remanded the case in July 2010 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to request that the Veteran provide any relevant private medical records, obtain additional VA opinion, and then re-adjudicate the claim.  The AOJ requested the relevant records from the Veteran in July 2010; however, he did not respond to the request.  The AOJ obtained VA opinions in October 2010 and August 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in May 2014, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDING OF FACT

The Veteran clearly and unmistakably had a left ankle disorder prior to service that clearly and unmistakably did not increase in severity during service; no current left ankle disability is otherwise traceable to his military service.


CONCLUSION OF LAW

The Veteran does not have a left ankle disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through an October 2004 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the October 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2004 letter.  

Although the notice letter did not refer to criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this question is not now before the Board.  The Board thus concludes that although the complete notice required by the VCAA was not provided, "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the notice provided under the VCAA requires remand.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as post-service records from private and VA treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examinations concerning his service connection claim in September 2007, October 2010, and August 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the examinations, and provide complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The provisions of 38 C.F.R. §§ 3.307 and 3.309 allow for a presumption of service incurrence for certain chronic diseases, including arthritis, if manifest to a compensable degree within a year of separation from qualifying military service.  See also 38 U.S.C.A. §§ 1101, 1112.

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is rebutted, "then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

Regarding diagnosis of the Veteran's left ankle disorder, the Board first notes that at his entrance medical examination, dated in June 1968, no left ankle disorder was noted, although on his entrance report of medical history, the Veteran initially checked "Yes" when asked if he experienced arthritis or rheumatism, but the answer was crossed out and changed to "No."  The Veteran also noted at that time that he had received treatment for his left ankle prior to service.  On that report, the examining physician noted that the Veteran had experienced a left ankle sprain with no sequelae; no current diagnosis was recorded.  Service treatment records reflect that on August 17, 1968-eight days after he entered active duty-the Veteran was seen for complaints of pain in his left ankle, with no underlying injury reported.  Two days later, he underwent x-ray evaluation of the ankle, at which time he was diagnosed with "marked and advanced" degenerative arthritis, which the examining physician opined was probably caused by an earlier infection that had not been properly treated.  Later that month, the Veteran underwent examination of the ankle in conjunction with a recommendation that he be separated from service due to the joint problems; at that time, he reported that he had experienced a "bad sprain" two years prior, while running track, and that x-rays done at the time had shown arthritis, but the ankle seemed to get better without being casted.  Again, no in-service injury was reported.  An October 1968 Medical Evaluation Board report reflects that the Veteran's left ankle arthritis was found to have existed prior to service and not to have been aggravated by service.  In February 1969, the Veteran was again seen for ankle pain; at that visit, he reported that he had had ongoing pain and stiffness in the ankle for two years, ever since the initial injury, but did not indicate that he had experienced any in-service injury.  Post-service private treatment records reflect that the Veteran was hospitalized in 1969 and 1978.  Although diagnosed with left ankle arthritis on both occasions, the 1969 treatment provider noted that the etiology of the left ankle disorder was "unknown," despite the Veteran's report of an in-service injury; similarly, the 1978 treatment provider noted specifically that the current arthritis was due to a "reported ankle injury" in service.  The Veteran underwent fusion surgery on his left ankle in 1982 and has continued to complain of problems with the ankle since that time.  He has been noted to use a brace on the ankle as well as cane for walking.

The Veteran underwent VA examination in September 2007.  At that time, the examiner noted that service treatment records did not reflect any report of in-service injury to the left ankle, although the Veteran reported that he had sprained the ankle while on active duty.  The examiner looked to the August 1968 x-ray of the Veteran's ankle in finding that he had experienced a "previous traumatic event that ... caused a premature degenerative change in the ankle."  The examiner concluded, based on evaluation of the Veteran's in-service and post-service records, that there was "no indication in the medical records that he sustained any kind of trauma or aggravation to his ankle while he was in the military that would have led to aggravation of the preexisting condition, or create a new condition."  The examiner thus concluded that the Veteran's left ankle disorder was not caused or aggravated by service.

Pursuant to the Board's July 2010 remand, additional medical opinions were obtained in October 2010 and August 2012.  Report of the October 2010 opinion reflects that the examiner reviewed the Veteran's claims file, including his service treatment records and his accounts of having sprained his left ankle during basic training.  The examiner noted, however, that there was "specifically no history of an injury while on active duty," despite the Veteran's multiple visits to service treatment providers for pain and stiffness in his left ankle.  The examiner noted the reports of a pre-service injury to the left ankle, including those given by the Veteran at his June 1968 report of medical history, and opined that the advanced arthritis of the left ankle diagnosed in service was "most likely" due to a pre-service infection not properly treated at the time of his prior left ankle complaints, "which led to significant deterioration of the cartilage in the joint."  The examiner further noted that the Veteran's time in service did not aggravate the disorder beyond its natural progression, pointing out that "any weightbearing activity would aggravate the joint whether the Veteran was in the military service or not." 

The August 2012 VA examiner similarly reviewed the Veteran's claims file thoroughly, including his service treatment records and his statements that he sprained his left ankle while on active duty, aggravating the prior injury.  That examiner also concluded that there had not been any in-service injury to the ankle, noting particularly that the Veteran himself had reported, at the August 19, 1968, treatment visit, that he had been having problems with the ankle for a month-longer than he had been in service at that time-but no specific injury was noted.  The examiner also noted the February 1969 service treatment record, at which time the Veteran reported that he had been having ongoing pain and stiffness in his ankle since the initial injury two years prior to his entry into active duty.  The examiner found that this evidence, along with the June 1968 entrance report of medical history, at which time the Veteran had initially checked "Yes" when asked if he experienced arthritis, "clearly" established that the Veteran knew that he had a pre-existing left ankle disorder at the time he entered service.  The examiner stated that it would be "IMPOSSIBLE" (emphasis in original) that the pre-service ankle sprain had not had sequelae, given that the Veteran was found via x-ray to have advanced arthritis in the joint merely two months later.  The examiner noted that the post-service treatment providers who recorded the Veteran's report of having injured his ankle in service did so "clearly from interpretation of the history provided by [the Veteran]," and not from review of the records themselves.  

The examiner also pointed out "critical variations" in the Veteran's reported history, including his initial report that his ankle was asymptomatic at the time he entered service, which is contradicted by the February 1969 service treatment record in which he reported having continuous pain in the ankle since the pre-service injury.  The examiner also noted that there was simply "no contemporary record" of any in-service injury, despite the Veteran's later contentions that such an injury occurred.  If any such injury did occur, the examiner opined, it was "not serious enough to seek medical attention" and was not recorded in the service treatment records.  The examiner concluded that the Veteran had experienced a pre-service left ankle injury with residuals present at the time the Veteran entered service, and that the disorder was not aggravated beyond its natural progression by the "less than 3 weeks of military activity" the Veteran engaged in before being put on profile for his ankle.

The Veteran has also submitted statements to VA in support of his service connection claim.  To that end, the Veteran stated in multiple letters to VA, including letters written in October 2004 and July 2008, that he sprained his left ankle shortly after entering service while jumping down from "monkey bars" during basic training, and that he had not had any problems with the ankle prior to the sprain.  In the October 2004 letter, the Veteran stated that he did not seek treatment until two weeks after the alleged in-service sprain.  However, in the July 2008 letter, the Veteran stated that he went "immediately" to the infirmary after allegedly spraining his ankle.  In each of these statements, the Veteran has contended that he believes his pre-existing left ankle disorder was aggravated by service.

In the present case, at the June 1968 entrance medical examination and medical history report, no left ankle disorder was identified.  Thus, because no such disorder was noted at entry into service, the Veteran is presumed to have been sound upon entering service in August 1968.  The Board thus turns to the question of whether the presumption of 38 U.S.C.A. § 1111 has been rebutted.

With respect to whether the presumption of soundness has been rebutted, the Board finds, first, that there is clear and unmistakable evidence that the Veteran had a left ankle disorder prior to service.  In that connection, the Board notes that the Veteran has stated on multiple occasions, including in multiple statements to VA and to his VA examiner, that he injured his left ankle prior to entering active military service.  As noted by each of the VA examiners, although the Veteran later reported an in-service injury to his left ankle, no such injury is noted in the service treatment records, although those records do show "marked and advanced" arthritis in the left ankle less than one month after the Veteran entered service.  The service treatment records are replete with evidence that the Veteran experienced a left ankle injury prior to service, including the August 1968 Medical Evaluation Board examination, which was conducted by an orthopedic specialist, and each VA examiner reached the same conclusion.  The Veteran himself has stated on multiple occasions that he was treated for a sprained left ankle approximately two years prior to service.  None of the evidence suggests otherwise.  It is the Board's conclusion, therefore, that the evidence clearly and unmistakably shows that the Veteran's left ankle disorder was present prior to service.

The question, then, is whether the pre-service left ankle disorder was clearly and unmistakably worsened by the Veteran's service.  As noted above, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, taking into consideration the findings of the September 2007, October 2010, and August 2012 examiners, the Board finds that the evidence is clear and unmistakable that the Veteran had a left ankle disorder before service that was not aggravated thereby.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  To that end, the Board looks to the findings of each of the three VA examiners, all of whom concluded that the Veteran's pre-existing osteoarthritis of the left ankle was not aggravated by service.  Each examiner pointed out that any weight-bearing activity, whether engaged in during basic training exercises or otherwise, would have worsened the disorder; in other words, the arthritis progressed naturally and was not otherwise aggravated by the Veteran's brief time in service.  In addition, none of the service treatment records indicate findings of a worsening of the Veteran's left ankle condition, and though the Veteran reported in August 1968 that he believed the ankle sprain and arthritis had resolved by the time of his entry into service, he later clarified at the February 1968 treatment visit that the ankle had remained painful since the pre-service sprain.  The Board thus finds that there is clear and unmistakable evidence that the Veteran's pre-existing left ankle disorder underwent no increase during service, and the second prong of the presumption of soundness is rebutted. 

In so finding, the Board acknowledges that the Veteran has contended, on multiple occasions as discussed above, that his left ankle was asymptomatic when he entered service and was aggravated only when he re-injured it jumping from "monkey bars" during basic training.  However, the Board finds the Veteran not to be credible in this assertion, and thus affords his contentions little probative weight in this regard.  In that connection, the Board notes that, despite his later report of having injured the ankle in service, the Veteran did not report any such injury at any time while he was being treated for his ankle problems on active duty; to the contrary, he reported at the August 19, 1968, visit that his ankle had been bothering him for one month-longer than he had been on active duty at that time.  Further, at a February 1969 treatment visit, the Veteran reported that he had been having continuous pain and stiffness in the ankle since the initial injury two years prior.  In addition, the Veteran contradicts his own story in the October 2004 and July 2008 letters to VA.  In the October 2004 letter, the Veteran reports having sought treatment for the ankle approximately two weeks after the "monkey bars" injury.  However, in the July 2008 correspondence, the Veteran stated that he reported to sick call "immediately" after the alleged injury.  (The Board also notes that the Veteran had not been in service for two full weeks at the time of the initial complaint, thus further rendering the October 2004 recounting of events suspect.)  In addition, although the 1969 and 1978 treatment providers acknowledged the Veteran's report of having injured his left ankle in service, there is no evidence that the physicians reviewed the record or otherwise based their reports on any evidence other than the Veteran's self-reported history.  The Board further notes that, even considering the Veteran's reported in-service injury, the 1969 physician concluded that the etiology of his left ankle disorder was "unknown."  This evidence leads the Board to conclude that the Veteran's statements regarding an in-service injury and the onset of left ankle symptomatology are not credible. 

The Board has considered the Veteran's contentions that his left ankle disorder is due to his time on active duty.  However, as a layperson, the Veteran has no competence to give a medical opinion on a medical matter such as the diagnosis etiology of a disorder such as arthritis.  Thus, while the Veteran is competent to report symptoms observable to a layperson; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition requiring diagnostic tests to confirm, such as arthritis of the ankle.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the examiner who provided the opinion that his disability clearly and unmistakably existed prior to service and was not aggravated thereby.  

In sum, as discussed above, upon reviewing all the evidence of record, the Board finds that there is clear and unmistakable evidence that that the Veteran's left ankle disorder existed prior to service and was not aggravated by service.  The presumption of soundness is therefore rebutted.  The Board concludes that the Veteran does not have a left ankle disorder that was incurred in or aggravated by service.  In reaching this conclusion, the Board acknowledges that the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the evidence clearly weighs against the Veteran's claim, the doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left ankle disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


